Citation Nr: 1117909	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent total disability rating because of the 70 percent schedular disability rating for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2006 rating decision the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The RO granted TDIU based on the Veteran's psychiatric disability picture due to his service-connected PTSD and its assigned disability rating of 70 percent (granted in a March 2006 rating decision).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 (a), 3.341, 4.16.  The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD (70 percent) and hearing loss (zero percent) combined to meet the threshold requirement to warrant a TDIU.  Id.

The origin of this appeal is the Veteran's November 2008 claim of entitlement to "permanent and total status."  The Veteran and his representative have made clear in statements and testimony that he asserts entitlement to permanent total disability associated with the 70 percent disability rating assigned for his PTSD.  Entitlement to permanent total disability is governed by criteria under 38 C.F.R. § 3.340 (b).  Permanence of a total disability (i.e. permanence of the Veteran's TDIU) will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340 (b).

In response to the November 2008 claim, the RO denied entitlement to a disability rating in excess of 70 percent for PTSD in the December 2008 rating decision. That rating decision also makes clear that the RO denied entitlement to the permanence of the 70 percent disability rating on the basis that there was a likelihood of improvement, thus the assigned evaluation was not considered permanent and was subject to future review examination.  See 38 C.F.R. § 3.327 (2010).   

Inherent in the adjudication of the Veteran's claim as decided by the RO in the December 2008 rating decision, is a denial of entitlement to permanent total disability.  That is, the denial of the permanence of the 70 percent disability rating for PTSD precludes a grant of a permanent total disability rating because the TDIU is based primarily on the impairment due to the Veteran's PTSD and its assigned 70 percent disability rating, which is a threshold requirement for the TDIU.  

Thus, effectively, the claims on appeal consist of (1) entitlement to a disability rating in excess of 70 percent for PTSD, and entitlement to a permanent and total evaluation for the 70 percent schedular disability rating for PTSD. 

In March 2011 the Veteran testified before the undersigned at a video conference hearing.  At the hearing, the Veteran raised a claim of entitlement to service connection for a chronic heart condition.  In light of the Veteran's testimony and his combat service, the Board notes that effective August 31, 2010, VA amended its provisions for presumptive service connection due to Agent Orange exposure to include ischemic heart disease as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, this issue is referred to the Agency of Original Jurisdiction for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims (1) entitlement to a disability rating in excess of 70 percent for PTSD, and (2) entitlement to a permanent total disability rating for the 70 percent schedular disability rating for PTSD.  A remand is necessary for the following reasons.

First, VA last examined the Veteran in December 2008.  VA medical records of treatment after that examination suggest that his PTSD has worsened since that time.  At the time of the December 2008 VA examination, the examiner estimated the Veteran's Global Assessment of Functioning (GAF) score to be 50, which indicates serious symptoms or serious difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

More recently, VA treatment records in 2009 contain GAF scores of 45.  Although these scores also reflect serious symptoms or any serious impairment in social, occupational, or school functioning under DSM-IV, they nevertheless also reflect a worsening of symptoms since the December 2008 VA examination.  Further, at the March 2011 hearing, the Veteran testified that his PTSD symptoms had worsened since the December 2008 VA examination.  Given the Veteran's testimony and the findings suggesting a worsening of symptoms since the December 2008 VA examination, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Second, a remand is necessary to obtain a medical opinion regarding the permanence of the Veteran's total disability.  See 38 C.F.R. § 3.340(b).  An opinion is necessary as to whether his total disability impairment-that is due to his PTSD as reflected in the 70 percent or higher disability rating warranting his TDIU-is reasonably certain to continue throughout the life of the Veteran.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notification as to the permanent total disability rating aspect of his claim. 

2.  Obtain copies of any outstanding records of pertinent VA or private medical treatment.

3.  Schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his PTSD. The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner must offer a complete rationale for all findings and conclusions in a legible report.

The examiner should render an opinion as to whether the Veteran's service-connected total disability impairment (due to his PTSD and other service-connected disability) is reasonably certain to continue throughout the life of the Veteran such that a permanence of the total disability can be taken to exist.  In rendering the opinion, the age of the Veteran may be considered in determining permanence.  The examiner should comment on any acute conditions associated with service-connected disabilities which may render the Veteran totally disabled but which are not expected to be permanent.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case on that claim and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

